ON MOTION FOR CLARIFICATION

PER CURIAM.
We grant appellant’s motion for clarification, withdraw our prior opinion, and issue the following in its place.
A residence titled in the name of Hayley Bloch and Saul and Marion Steinberg was sold by real estate agent Teri Gevinson. Uri Bloch, Hayley Bloch’s husband, filed suit against the Steinbergs, Gevinson and her professional association, and Attorney Stephen Zimmerman. With respect to Gevinson and her professional association, Bloch alleged breach of fiduciary duty (count XII), breach of duty of loyalty (count XIV), and professional negligence (count XVII). The trial court entered final summary judgment in favor of defendants Teri Gevinson and Teri Gevinson, P.A.
We reverse the final summary judgment on appeal as to the breach of fiduciary duty count (XII) and the breach of loyalty count (XIV) as we find that there exist genuine issues of material fact concerning whether a fiduciary relationship had been established between Bloch and Gevinson, whether Bloch had a homestead interest in the subject home, and whether Gevinson made statements and committed acts which would have violated a position of trust, if indeed one existed between her and Bloch. See, e.g., Fleet Fin. & Mortgage, Inc. v. Carey, 707 So.2d 949, 950 (Fla. 4th DCA 1998)(recognizing that “if the slightest doubt exists about the presence of an issue of fact, then summary judgment cannot be granted”)(citing Fine Arts Museums Found. v. First Nat’l in Palm Beach, 633 So.2d 1179 (Fla. 4th DCA 1994)). We affirm as to the remaining count (count XVII).
AFFIRMED in part, REVERSED in part and REMANDED.
*730STEVENSON, MAY, JJ., and CHAVIES, MICHAEL B., Associate Judge, concur.